67 N.Y.2d 963 (1986)
Benderson Development Company, Inc., Respondent,
v.
Hallaway Properties, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Decided May 6, 1986.
Arthur F. Dobson, Jr., for appellants.
John C. Herbert for respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and TITONE. Taking no part: Judge HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (115 AD2d 339).